394 S.W.2d 789 (1965)
STEEPLE OIL AND GAS CORPORATION and Raymond A. Baur, Petitioners,
v.
J. D. AMEND, Respondent.
No. A-10973.
Supreme Court of Texas.
October 6, 1965.
Henry Klepak and Roy J. True, Dallas, for petitioners.
Simpson, Adkins, Fullingim & Hankins, Amarillo, for respondent.
*790 PER CURIAM.
Petitioners have attempted to appeal from a partial summary judgment without a severance of the other issues between the parties. Since the judgment is interlocutory and not appealable, under our holding in Pan American Petroleum Corporation v. Texas Pacific Coal & Oil Company, 159 Tex. 550, 324 S.W.2d 200 (1959), neither this Court nor the Court of Civil Appeals has power to review it. We accordingly reverse the judgment of the Court of Civil Appeals and dismiss the appeal. McCauley v. Consolidated Underwriters, 157 Tex. 475, 304 S.W.2d 265 (1957).